Citation Nr: 1818699	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  14-27 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Smith-Jennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to April 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran testified at a Travel Board hearing before a Veterans Law Judge (VLJ) in November 2017 and a transcript of the hearing has been associated with the claims file.  In February 2018, the Board sent a letter to the Veteran advising him of his right to testify at a Board hearing before another Veterans Law Judge.  In a February 2018 response, the Veteran indicated that he did not wish to appear at another hearing, and to consider his case on the evidence of record.  Therefore, the Board considers him to have waived his right to an additional hearing.  38 C.F.R. § 20.717 (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the delay, additional development is necessary prior to adjudication of the issue on appeal.

The Veteran seeks service connection for bilateral hearing loss.  Specifically, he contends that he has bilateral hearing loss as a result of acoustic trauma related to his military occupational specialty as field artillery crewman.

In this regard, the evidence of record includes a February 2013 VA examination report in which the examiner opined that it was less likely as not that the Veteran's hearing loss was caused by or a result of an event in military service.  The examiner reasoned that there was no hearing loss present at enlistment or separation. 

The Board finds the February 2013 VA examination inadequate as the examiner improperly relied on the absence of an in-service hearing disability.  The Board notes that the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Board notes that the evidence of record also includes a March 2013 VA examination report in which the examiner documented a diagnosis of sensorineural hearing loss.  However, the Board finds the March 2013 VA examination inadequate as the examiner failed to provide a nexus opinion and indicated she did not review the claims file.

In light of the foregoing, the Board finds that an additional VA examiner opinion must be provided on remand.  See Bar v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.)

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Request that the Veteran provide or authorize VA to obtain records of his relevant treatment that have not yet been associated with the claims file, and associate with the claims file any outstanding VA treatment records.

2. Return the claims file to the audiologist who conducted the Veteran's February 2013 audiological examination, if available.  If that audiologist is not available, send the claims file to another audiologist.  The claims file and this remand should be made available to the examiner and review of the file should be noted in the requested report. After reviewing the claims file the audiologist should respond to the following:

Is it at least as likely as not (50 percent probability or greater) that any current hearing loss disability had its onset in or is related to any in-service disease, event, or injury, including noise exposure, including on a delayed onset theory of causation.  

Is it at least as likely as not that any current sensorineural hearing loss manifested to a compensable degree within one year of service discharge.

The audiologist should review the February and March 2013 VA examination reports, and the November 2017 hearing testimony.  The audiologist should specifically address the Veteran's contention that he was exposed to acoustic trauma in relation to his military occupational specialty (MOS) as field artillery crewman (artillery fire noise exposure/ self-propelled howitzer noise exposure).  The audiologist should also specifically address the Veteran's contention that he first experienced hearing loss during service and the Veteran's family's lay statements regarding the Veteran's problems hearing.

The audiologist is advised the lack of a diagnosis of hearing loss in service is not, by itself, a sufficient reason to find there is no nexus to service.  The salient question is whether any incident of service, including noise exposure, caused a current hearing loss disability even though it may have been initially diagnosed years after the Veteran's discharge from service (delayed on-set hearing loss).

All findings and conclusions should be supported with a complete rationale and set forth in a legible report, which should reflect the examiner's consideration and analysis of both the medical and lay evidence of record.  If it is not possible to provide an opinion without resort to speculation, the reason that is so should be explained, indicating whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide an opinion is based on the limits of medical knowledge.

3. Readjudicate the claim on appeal.  If the benefits requested on appeal are not granted in full, the Veteran and his representative should be furnished a supplemental statement of the case and provided an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A.J. Spector
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




